DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 04/30/2021. Claim(s) 1, 4-6, 9-15 and 17-20 are currently pending examination. Claim(s) 2-3, 7-8 & 16 are cancelled. Claim(s) 1, 15 and 20 are amended. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment to claim(s) on 04/30/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 9-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 9-12, 14-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh et al. (US 2016/0103996 A1) and further in view of RIMINI et al. (US 2019/0122132 A1). 
Re Claim 1, 15 & 20, Salajegheh teaches a method for identifying an abnormal usage of an electronic device, comprising: 
monitoring a usage behavior of the electronic device where monitoring the usage behavior includes detecting an interactive action occurred to the electronic device at a time point or during a time period; (Salajegheh; FIG. 1-8; ¶ [0028]-[0033], [0039]-[0055]; The embodiment(s) detail the monitoring of a user behavior during various time periods, based on a user’s interaction with software application on the device.) 
obtaining usage information associated with the usage behavior; (Salajegheh; FIG. 1-8; ¶ [0028]-[0033], [0039]-[055]; The system obtains usage information of a user behavior.) 
Salajegheh does not explicitly suggest providing the usage information to a personal usage model established for a user of the electronic device monitoring a schedule of the user while monitoring the usage behavior; providing the schedule to the personal usage model;  determining, through the personal usage model, an abnormal usage of the electronic device based at least on the usage information and the personal information; and generating a notification of the abnormal usage.
However, in analogous art, Rimini teaches providing the usage information to a personal usage model established for a user of the electronic device monitoring a schedule of the user while monitoring the usage behavior; (RIMINI; FIG.1-3; ¶ [0066]-[0077]; The embodiment(s) detail usage data, that includes a personal schedule of a 
providing the schedule to the personal usage model; (RIMINI; FIG. 1-3; ¶ [0066]-[0077]; Providing the schedule to the model.) 
determining, through the personal usage model, an abnormal usage of the electronic device based at least on the usage information and the personal information; and (RIMINI; FIG. 1-3; ¶ [0002]-[0046], [0066]-[0102] The model determine abnormal related behavior based on usage and user data (personal information.) 
generating a notification of the abnormal usage. (RIMINI; FIG. 1-3; ¶ [0033]-[0034], [0082]-[0084]; The sending of alerts associated with detected abnormal usage.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salajegheh in view of RIMINI to include a schedule in a user behavior data for the reasons of identifying abnormalities in personal usage of user’s device. (RIMINI Abstract & Summary) 

Re Claim 5 & 18, Salajegheh-RIMINI discloses the method of claim 1, further comprising: 
monitoring a device state of the electronic device while monitoring the usage behavior; and (Salajegheh; FIG. 1-2; ¶ [0075]; The system monitors the state changes of devices.) 
providing the device state to the personal usage model, wherein the determining the abnormal usage is further based on the device state. (Salajegheh; FIG. 1-2; ¶ 

Re Claim 6, Salajegheh-RIMINI discloses the method of claim 5, wherein the device state comprises at least one of: 
movement speed, movement acceleration, movement direction, power on and power off.  (Salajegheh; FIG. 1; ¶ [0072]; The system determine current movement.) 

Re Claim 9, Salajegheh-RIMINI discloses the method of claim 1, wherein the personal usage model adopts features that are based on at least one of usage information, device state and personal information, and  (Salajegheh; FIG. 1-2; ¶ [0075], [0092]-[0102]; The behavior observer module collecting state change of the device that is included in classifier models.)
the personal usage model is trained based at least on a historical usage log of the user on the electronic device, the historical usage log comprising at least one of historical usage information, historical device state and historical personal information.  (RIMINI; FIG. 1; ¶ [0002]-[00036]; The system employs personal usage information in the modeling process.) 

Re Claim 10, Salajegheh-RIMINI discloses the method of claim 9, wherein the personal usage model is updated based at least on the usage information and the abnormal usage. (RIMINI; FIG. 1-2; ¶ [0012]; Updating the forecast model.) 

Salajegheh-RIMINI discloses the method of claim 1, further comprising: 
providing usage information associated with one or more previous usage behaviors to the personal usage model, 
wherein the determining the abnormal usage is further based on the usage information associated with the one or more previous usage behaviors. (RIMINI; FIG. 1-3; ¶ [0071]-[0078]; The previous day behavior is used in analysis and forecast modeling.) 

Re Claim 12, Salajegheh-RIMINI discloses the method of claim 1, further comprising:
 determining, based on the abnormal usage that the user is in an abnormal state or the electronic device is used by others than the user. (Salajegheh; FIG. 1; ¶ [0003]-[0018]; The system determine non-benign (abnormal usage) behavior associated with a user device.) 

Re Claim 14, Salajegheh-RIMINI discloses the method of claim 1, wherein the electronic device is an independent intelligent electronic device, or a terminal device in a cloud system, or one or more household appliances in an intelligent housing system. (RIMINI; FIG. 1; ¶ [0002]-[0045]; The system detect abnormalities of household appliances.) 

Claim(s) 4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh et al. (US 2016/0103996 A1), in view of RIMINI et al. (US 2019/0122132 A1) and further in view of Bull et al. (US 2014/0018107 A1). 
Re Claim 4 & 17, Salajegheh-RIMINI discloses the method of claim 1, yet does not explicitly suggest wherein the monitoring the usage behavior comprises: identifying no interactive action occurred to the electronic device during a time period, and the usage information comprises time attribute, the time attribute comprising at least one of time period and time duration.  
However, in analogous art, Bull teaches wherein the monitoring the usage behavior comprises:
identifying no interactive action occurred to the electronic device during a time period, and the usage information comprises time attribute, the time attribute comprising at least one of time period and time duration. (Bull; FIG. 1-7; ¶ [0005]-[0006], [0025]-[0039], [0042]-[0056]; The cited embodiment(s) define methodology similar in scope and concept to the stated claim limitations, that includes detecting, monitoring and collect data that indicates time durations/periods of device activity and inactivity.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Salajegheh-RIMINI in view of Bull to detect periods of no interaction of an electronic device for the reasons of creating a improved computer method of detecting and monitoring usage of mobile electronic devices in order to perform actions on monitored data. (Bull Abstract & Summary) 


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh et al. (US 2016/0103996 A1), in view of RIMINI et al. (US 2019/0122132 A1) and further in view of Kikuchi Hiroo (JP 2019/096179 A). 
Re Claim 13, Salajegheh-RIMINI discloses the method of claim 1, yet does not explicitly suggest further comprising: sending the notification to a third party, wherein the notification is sent by the electronic device, a cloud control unit in a cloud system to which the electronic device connects, or a control device in an intelligent housing system to which the electronic device belongs.
However, in analogous art, Kikuchi Hiroo teaches further comprising: 
sending the notification to a third party, wherein the notification is sent by the electronic device, a cloud control unit in a cloud system to which the electronic device connects, or a control device in an intelligent housing system to which the electronic device belongs. (Kikuchi Hiroo; FIG. 1; Page(s) 4-5; The sending of notification to a external device when abnormal is detected and monitored.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Salajegheh-RIMINI in view of Kim Sung to send notifications for the reasons of monitoring abnormality in electronic device. (Kikuchi Hiroo Abstract)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh et al. (US 2016/0103996 A1), in view of RIMINI et al. (US 2019/0122132 A1) and further in view of Kim Sung (KR 10,767, 454 B1).
Salajegheh-RIMINI discloses the apparatus of claim 15, yet does not explicitly suggest further comprising: a personal information monitoring module, for monitoring personal information of the user while monitoring the usage behavior; and a personal information providing module, for providing the personal information to the personal usage model, wherein the abnormal usage determining module is for determining the abnormal usage further based on the personal information.
However, in analogous art, Kim Sung teaches further comprising: 
a personal information monitoring module, for monitoring personal information of the user while monitoring the usage behavior; and a personal information providing module, for providing the personal information to the personal usage model, wherein the abnormal usage determining module is for determining the abnormal usage further based on the personal information. (Kim Sung; FIG. 1; Page(s) 3-5; The embodiment(s) of the stated pages, detail personal information such as user data and information, behavior, usage and abnormal behavior.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Salajegheh-RIMINI in view of Kim Sung to monitoring personal information of an electronic device user’s personal usage for the reasons of abnormal behavior detection based on personal parameters of a user. (Kim Sung Abstract)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457